DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.

 Response to Amendment
The amendment filed on September 28, 2021 has been entered.
The amendment of claims 1, 5, 7, 8, 11, 13-15, 17, 18, and 22 has been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed on September 28, 2021, with respect to the prior art rejections, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “determine a center of mass of the binary image using the image gradient data points”). The examiner has revised the rejections to match the new claim limitations.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to create,” “a control unit configured to determine,” “a control unit configured to designate,” and “a control unit configured to perform” in claims 18-26.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (International Patent Application Publication No. WO 2017/106359 A1), in view of Siddharth Sekhar Barpanda ("Use of Image Processing Techniques to Automatically Diagnose Sickle-Cell Anemia present in Red Blood Cells Smear", Department of Electrical Engineering National Institute of Technology Rourkela-769008 (ODISHA), May 2013), hereinafter referred to as Li and Barpanda, respectively.
Regarding claim 1, Li teaches a method of performing at least one assay comprising: 
obtaining, in a control unit, an image of a fluid sample that is located on a reaction cell (Li pg. 8 lines 22-34: “The term ‘bodily fluid’ as used herein generally refers to fluids derived from a ‘biological sample’ … includes cells in culture, cell supernatants, cell lysates, serum, plasma, biological fluid, and tissue samples”; Li pg. 15 lines 29-34: “Acquired digital images may be captured using any suitable image capturing device. Suitable digital image capturing devices will be stand-alone image capture units or may be an integrated image capturing device 
creating, via the control unit, a set of derivative data including a plurality of derivative data points based on the image (Li pg. 29 line 24-pg. 30 line 2: “a calculated lightness feature of the minimum and maximum pallor may be derived from a plurality of pallor rings …and appropriate statistic that may be calculated from a plurality of pallor rings may be employed, including but not limited to e.g., second derivatives, integrals, etc.”; Li Fig. 2 D & pg. 49 lines 34-35: “The first order derivative (gradient) of the intensity profile was calculated”); 
determining, via the control unit, an image gradient data point for each of the plurality of derivative data points to create a binary image (Li Fig. 2 D & pg. 49 lines 34-35 discussed above; Li pg. 16 lines 31-35: “A ‘digital image’, as used herein, generally refers to a numeric representation (e.g., binary representation) of a two-dimensional image that may be fixed or unfixed resolution”; Li pg. 17 line 15: “Digital images may be binary (e.g., black and white)”; Li pg. 18 lines 29-35: “Other digital image processing image transformations that may find use in the described methods include but not limited to e.g., … image gradient filters”; Li pg. 30 lines 9-14: “In some instances, the density gradient as a whole (e.g., as calculated from a plurality of pallor rings) may serve as a feature according to the methods of the instant disclosure”) by:
 comparing each of the plurality of derivative data points to a threshold value (Li pg. 17 line 15 discussed above teaches that the binary images are assigned either black or white; Li pg. 18 lines 19-28: “image segmentation may make use of one or more of threshold based segmentation”; Li pg. 35 lines 13-35: “a reference value may be a threshold or may include a plurality of threshold … determine if the value of the extracted stain-independent feature is above or below the threshold”);
determining, via the control unit, a centroid of the binary image using the image gradient data points (Li pg. 12 lines 14-17: “A ‘central pallor’, i.e., a pale or light area at or near the Li pg. 20 lines 30-35: “a non-structural criterion may be based or derived from one or more calculated positions or measure of the cell including but not limited to e.g., the center of the cell (e.g., the centroid of the cell), the perimeter of the cell, etc.”; further see Li pg. 16-17 discussed above regarding the use of binary images. See Li Figs. 2-3 using the gradient profile of the images, 2B being binary images);
designating, via the control unit, the determined centroid as a target location of the fluid sample in the reaction cell (Li pg. 26 line 34-pg. 27 line 5: “pallor may be calculated for a ring (i.e., an annulus, including circular, elliptical and irregular annuli) centered on the centroid of the cell where the size of the ring may vary depending on the particular cellular feature to be extracted. The area of a circular ring may be defined”; Li pg. 30 lines 9-24: “the density gradient of an ROI as a whole may find use as a stain-independent feature of the instant method … shape (e.g., contour) features may be extracted over one or more cellular masks or an ROI that includes the entirety of a cell or essentially the entire cell”; Li Figs. 2-3); and 
performing, via the control unit and a related assay system, at least one assay using the target location of the fluid sample in the reaction cell (Li pg. 7 lines 1-9: “when executed by a computing device, cause the computing device to perform the steps of … extracting a second feature over a region of interest (ROI) of the histology specimen”; Li pg. 8 lines 22-29: “can be used in a diagnostic, monitoring, or screening assay”; Li pg. 12 lines 18-32: “a control may be ‘positive control’ … produce a particular result in the assay being performed”; Li pg. 37 lines 7-16: “Assessments according to the methods described herein, including cell morphology assessments, may be performed for a variety of purposes …  Cell classifications may be performed for a variety of purposes including but not limited to e.g., as part of an automated image analysis workflow, as part of automated image analysis computer training, as a means to identify normal and/or abnormal cells of a specimen (e.g., as part of a screening procedure, as part of diagnosis, as part of a prognosis, etc.), as a means to quantify normal and/or abnormal cells of a specimen (e.g., as part of a screening procedure, as part of diagnosis, as part of a Li Fig. 3: the obtained images, the derivative/gradient data, and the ROI are used to determine whether the fluid sample is normal, hypochromic, etc.).
Li determines the center of the sample, but does not appear to explicitly teach assigning a value of ‘0’ to the image gradient data points that correspond to the derivative data points that have a value that is greater than the threshold value to remove unwanted image artifacts, and assigning a value of ‘1’ to the remaining image gradient data points and determining a center of mass.
Pertaining to the same field of endeavor, Barpanda teaches assigning a value of ‘0’ to the image gradient data points that correspond to the derivative data points that have a value that is greater than the threshold value to remove unwanted image artifacts, and assigning a value of ‘1’ to the remaining image gradient data points (Note that no patentable distinction is made by an intended use or result limitations unless some structural difference is imposed by the use or result on the structure or material recited in the claim. Barpanda pg. 23: “A binary image is represented by an M x N logical matrix where pixel values are 1 (true) or 0 (false)” – false indicates the pixel values do not meet the threshold requirement and therefore are assigned ‘0’; Barpanda pg. 24: “Thresholding – based on histogram characteristics of pixel intensities of image”; Barpanda pg. 28: “A thresholding on the gradient magnitude is performed before the voting process of the Circular Hough transform to remove the ‘uniform intensity’ (sort-of) image background from the voting process”); and 
determining a center of mass of the binary image using the image gradient data points (Barpanda pg. 23 discussed above; Barpanda pg. 26: “’Centroid’ – 1-by-Q vector that specifies the center of mass of the region”; Barpanda pg. 27: “The ‘value’ of the image originally referred to the grayscale value of the specified pixel, but could be anything, from a binary on/off value to 32-bit color and beyond”; Barpanda pg. 28: “Detect circular shapes in a grayscale image using Circular Hough transform based on the gradient field of an image”).


Regarding claim 11, Li, in view of Barpanda, teaches a method of performing at least one assay comprising: 
obtaining, via a control unit, an image of a fluid sample located on a reaction cell (Li pg. 8 lines 22-34, pg. 15 lines 29-34 discussed above); 
creating, via the control unit, a set of derivative data including a plurality of derivative data points based on the image (Li pg. 29 line 24-pg. 30 line 2, Fig. 2 D & pg. 49 lines 34-35 discussed above); 
determining, via the control unit, an image gradient data point for each of the plurality of derivative data points to create a binary image (Li pg. 29 line 24-pg. 30 line 2: “a calculated lightness feature of the minimum and maximum pallor may be derived from a plurality of pallor rings …and appropriate statistic that may be calculated from a plurality of pallor rings may be employed, including but not limited to e.g., second derivatives, integrals, etc.”; Li Fig. 2 D & pg. 49 lines 34-35: “The first order derivative (gradient) of the intensity profile was calculated; .”; Li pg. 16 lines 31-35: “A ‘digital image’, as used herein, generally refers to a numeric representation (e.g., binary representation) of a two-dimensional image that may be fixed or unfixed resolution”; Li pg. 17 line 15: “Digital images may be binary (e.g., black and white)”; See Li Figs. 2-3 using the gradient profile of the images, 2B being binary images) by:
comparing each of the plurality of derivate data points to a threshold value (Li pg. 17 line 15 discussed above teaches that the binary images are assigned either black or white; Li pg. 18 lines 19-28: “image segmentation may make use of one or more of threshold based segmentation”; Li pg. 35 lines 13-35: “a reference value may be a threshold or may include a plurality of threshold … determine if the value of the extracted stain-independent feature is above or below the threshold”);
determining, via the control unit, a centroid of the binary image using the image gradient data points; (Li pg. 12 lines 14-17: “A ‘central pallor’, i.e., a pale or light area at or near the center of an RBC”; Li pg. 20 lines 30-35: “a non-structural criterion may be based or derived from one or more calculated positions or measure of the cell including but not limited to e.g., the center of the cell (e.g., the centroid of the cell), the perimeter of the cell, etc.”; See Li Figs. 2-3 & pg. 16-17 discussed above regarding binary images and using the gradient profile of the images, 2B being binary images)
designating, via the control unit, the determined centroid as a target location of the fluid sample (Li Figs. 2-3, pg. 26 line 34-pg. 27 line 5, pg. 30 lines 9-24 discussed above); 
forming, via the control unit, a read area around the target location (Li Figs. 1-3: the target location is formed and the gradient/derivative data are obtained from the target location); and 
performing, via the control unit and a related assay system, the at least one assay using the read area (Li pg. 7 lines 1-9,  pg. 8 lines 22-29, pg. 12 lines 18-32,  pg. 37 lines 7-16 & Fig. 3 discussed above).
Li teaches determining the center of the sample, but does not appear to explicitly teach assigning a value of ‘0’ to the image gradient data points that correspond to the derivative data points that have a value that is greater than the threshold value to remove unwanted image artifacts, and assigning a value of ‘1’ to the remaining image gradient data points and determining a center of mass.
Pertaining to the same field of endeavor, Barpanda teaches assigning a value of ‘0’ to the image gradient data points that correspond to the derivative data points that have a value . Barpanda pg. 23: “A binary image is represented by an M x N logical matrix where pixel values are 1 (true) or 0 (false)” – false indicates the pixel values do not meet the threshold requirement and therefore are assigned ‘0’; Barpanda pg. 24: “Thresholding – based on histogram characteristics of pixel intensities of image”; Barpanda pg. 28: “A thresholding on the gradient magnitude is performed before the voting process of the Circular Hough transform to remove the ‘uniform intensity’ (sort-of) image background from the voting process”); and 
determining a center of mass of the binary image using the image gradient data points (Barpanda pg. 23: “A binary image is represented by an M x N logical matrix where pixel values are 1 (true) or 0 (false)”; Barpanda pg. 26: “’Centroid’ – 1-by-Q vector that specifies the center of mass of the region”; Barpanda pg. 27: “The ‘value’ of the image originally referred to the grayscale value of the specified pixel, but could be anything, from a binary on/off value to 32-bit color and beyond”; Barpanda pg. 28: “Detect circular shapes in a grayscale image using Circular Hough transform based on the gradient field of an image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for assessing cell morphology (as taught by Li) to determine the center of mass (as taught by Barpanda) because the centroid of each cluster has the sum of the distances minimized, and allows the initialization of the k-means clustering algorithm (Barpanda pg. 33-34).

Regarding claim 18, Li teaches an apparatus for performing at least one assay comprising: 
Li pg. 15 lines 29-34 discussed above teaches that the system may use integrated image capturing devices such as a histology analyzer or an automated microscopy system, etc. Automated microscopy systems comprise a slide reception area and a camera position relative to the slide reception area); and 
a control unit configured to: 
create a set of derivative data including a plurality of derivative data points based on the image (Li pg. 29 line 24-pg. 30 line 2, Fig. 2 D & pg. 49 lines 34-35 discussed above);
determine an image gradient data point for each of the plurality of derivative data points to create a binary image (Li pg. 29 line 24-pg. 30 line 2, Fig. 2 D & pg. 49 lines 34-35, pg. 16 lines 31-35, pg. 17 line 15 & Figs. 2-3 discussed above) by:
comparing each of the plurality of derivate data points to a threshold value (Li pg. 17 line 15 discussed above teaches that the binary images are assigned either black or white; Li pg. 18 lines 19-28: “image segmentation may make use of one or more of threshold based segmentation”; Li pg. 35 lines 13-35: “a reference value may be a threshold or may include a plurality of threshold … determine if the value of the extracted stain-independent feature is above or below the threshold”);
determine a centroid of the binary image using the image gradient data points (Li pg. 12 lines 14-17, pg. 20 lines 30-35, Figs. 2-3 & pg. 16-17 discussed above);
designate the determined centroid as a target location within the fluid sample located in the reaction cell, (Li pg. 26 line 34-pg. 27 line 5, pg. 30 lines 9-24 discussed above) and 
perform the at least one assay based on the target location (Li pg. 7 lines 1-9,  pg. 8 lines 22-29, pg. 12 lines 18-32,  pg. 37 lines 7-16 & Fig. 3 discussed above).

Pertaining to the same field of endeavor, Barpanda teaches assigning a value of ‘0’ to the image gradient data points that correspond to the derivative data points that have a value that is greater than the threshold value to remove unwanted image artifacts, and assigning a value of ‘1’ to the remaining image gradient data points (Note that no patentable distinction is made by an intended use or result limitations unless some structural difference is imposed by the use or result on the structure or material recited in the claim. Barpanda pg. 23: “A binary image is represented by an M x N logical matrix where pixel values are 1 (true) or 0 (false)” – false indicates the pixel values do not meet the threshold requirement and therefore are assigned ‘0’; Barpanda pg. 24: “Thresholding – based on histogram characteristics of pixel intensities of image”; Barpanda pg. 28: “A thresholding on the gradient magnitude is performed before the voting process of the Circular Hough transform to remove the ‘uniform intensity’ (sort-of) image background from the voting process”); and 
determining a center of mass of the binary image using the image gradient data points (Barpanda pg. 23: “A binary image is represented by an M x N logical matrix where pixel values are 1 (true) or 0 (false)”; Barpanda pg. 26: “’Centroid’ – 1-by-Q vector that specifies the center of mass of the region”; Barpanda pg. 27: “The ‘value’ of the image originally referred to the grayscale value of the specified pixel, but could be anything, from a binary on/off value to 32-bit color and beyond”; Barpanda pg. 28: “Detect circular shapes in a grayscale image using Circular Hough transform based on the gradient field of an image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for assessing cell 

Regarding claims 2, 12, and 19, Li, in view of Barpanda, teaches the method and apparatus of claims 1, 11, and 18, wherein the reaction cell includes a solid media, a dry slide, or a reaction cuvette (Li pg. 1 lines 7-18: “To perform such assessment, on a hematological specimen … the specimen is smeared on glass slides”; Li pg. 39 lines 1-3: “may make use of pre-prepared specimen slide or slide preparation may be integrated into the automated histology analysis”).

Regarding claims 3 and 21, Li, in view of Barpanda, teaches the method and apparatus of claims 1 and 18, wherein the target location includes a center of a homogeneous region of the fluid sample in the reaction cell (Li Fig. 1: shows a homogenous region and an approximate center of the region is selected as the target location).

Regarding claims 4 and 16, Li, in view of Barpanda, teaches the method of claims 1 and 11, which includes performing, via the control unit and the related assay system, multiple assays using target locations from a plurality of images (Li pg. 7 lines 1-9, pg. 8 lines 22-29, pg. 12 lines 18-32, pg. 37 lines 7-16 & Fig. 3 discussed above teaches performing histology, assessments, control assays, screening, cell classification, etc.).

Regarding claim 5, Li, in view of Barpanda, teaches the method of claim 1, wherein the plurality of derivative data points are first order derivatives that are based on colors in the image (Li pg. 33 lines 1-3: “cell staining intensity”; Li pg. 48 line 32-pg. 49 line 8: “Relative color features were also calculated in other color spaces … HSV … CIE … By normalizing channel color values for an individual cell to the mean value of all cells, these Relative color Li Fig. 2 D & pg. 49 lines 34-35: “The first order derivative (gradient) of the intensity profile was calculated”).

Regarding claims 6 and 23, Li, in view of Barpanda, teaches the method and apparatus of claims 1 and 18, wherein determining the target location of the fluid sample includes at least one of: 
(i) using first image gradient data points having a lower image gradient than second image gradient data points; or (ii) excluding the second image gradient data points having a higher image gradient than the first image gradient data points (Note that only one of the alternative limitations is required by the claim language. Li pg. 11 lines 27-35: “Image segmentation may be used to locate or otherwise isolated objects and/or boundaries (lines, curves, etc.) in an image … image segmentation is the process of including, excluding or assigning a label to pixels in an image such that pixels included in the image (i.e., not excluded from the image) or with the same label share certain characteristics”; Li Fig. 2: teaches using gradient profile of curves).

Regarding claim 7, Li, in view of Barpanda, teaches the method of claim 1, which includes removing, via the control unit, image defects from the one image (Li pg. 20 lines 5-10: “a mask may be defined … Non-spatial masks that may be employed include but are not limited to e.g., noise masks, threshold masks, etc.”).

Regarding claims 8 and 17, Li, in view of Barpanda, teaches the method of claims 1 and 11, wherein the image is a two-dimensional image (Li Figs. 1-3; Li pg. 16 lines 31-35: “A ‘digital image’, as used herein, generally refers to a numeric representation (e.g., binary representation) of a two-dimensional image”).

claim 9, Li, in view of Barpanda, teaches the method of claim 1, which includes forming, via the control unit, a read area around the target location, and wherein performing the at least one assay includes using the read area (Li Figs. 1-3, pg. 7 lines 1-9, pg. 8 lines 22-29, pg. 12 lines 18-32, pg. 37 lines 7-16 discussed above).

Regarding claim 10, Li, in view of Barpanda, teaches the method of claim 1, wherein determining the target location of the fluid sample includes detecting or measuring an indicator reaction of indicator molecules within in the reaction cell formed from at least one reagent combining with the fluid sample (Li pg. 1 lines 19-27: “many of these features are highly sensitive to variations in stain quality. Those variations are normally observe as a result of changes in stain reagents composition or stability, staining method, specimen variability, etc. … a method of extracting stain-independent cellular features … generating a cellular mask of a digital image of a histologically stained specimen”).

Regarding claim 13, Li, in view of Barpanda, teaches the method of claim 11, wherein the read area appears circular in the image (Li pg. 26 line 34-pg. 27 line 5: “pallor may be calculated for a ring (i.e., an annulus, including circular, elliptical and irregular annuli) centered on the centroid of the cell where the size of the ring may vary depending on the particular cellular feature to be extracted. The area of a circular ring may be defined”).

Regarding claim 14, Li, in view of Barpanda, teaches the method of claim 11, wherein the read area appears elliptical in the one image (Li pg. 26 line 34-pg. 27 line 5 discussed above).

Regarding claim 15, Li, in view of Barpanda, teaches the method of claim 11, which includes setting, via the control unit, each image gradient data to a value of ‘1’ if the image gradient data point has a value that is less than the threshold value (Li Fig. 2 D & pg. 49 lines 34-35, pg. 18 lines 29-35, pg. 30 lines 9-14, pg. 26 line 34-pg. 27 line 5, pg. 30 lines 9-24 discussed above; Li pg. 18 lines 19-28: “image segmentation may make use of one or more of threshold based segmentation”; Li pg. 35 lines 13-35: “a reference value may be a threshold or may include a plurality of threshold … determine if the value of the extracted stain-independent feature is above or below the threshold”; Barpanda pg. 23: “A binary image is represented by an M x N logical matrix where pixel values are 1 (true) or 0 (false)”; Barpanda pg. 24: “Thresholding – based on histogram characteristics of pixel intensities of image”; Barpanda pg. 28: “A thresholding on the gradient magnitude is performed before the voting process of the Circular Hough transform to remove the ‘uniform intensity’ (sort-of) image background from the voting process”).

Regarding claim 20, Li, in view of Barpanda, teaches the apparatus of claim 19, wherein the solid media includes a second reaction cell (Li Fig. 1; Li pg. 1 lines 7-18, pg. 39 lines 1-3 a plurality of slides are used).

Regarding claim 22, Li, in view of Barpanda, teaches the apparatus of claim 18, wherein the control unit is configured set each image gradient data to a value of ‘1’ if the respective image gradient data point has a value that is less than the threshold value (Li Fig. 2 D & pg. 49 lines 34-35, pg. 18 lines 29-35, pg. 30 lines 9-14 discussed above; Li pg. 18 lines 19-28: “image segmentation may make use of one or more of threshold based segmentation”; Li pg. 35 lines 13-35: “a reference value may be a threshold or may include a plurality of threshold … determine if the value of the extracted stain-independent feature is above or below the threshold”; Barpanda pg. 23: “A binary image is represented by an M x N logical matrix where pixel values are 1 (true) or 0 (false)”; Barpanda pg. 24: “Thresholding – based on histogram characteristics of pixel intensities of image”; Barpanda pg. 28: “A thresholding on the gradient 

Regarding claim 24, Li, in view of Barpanda, teaches the apparatus of claim 18, wherein the control unit is configured to determine the target location at a geometrical center of first image gradient data points that have a lower image gradient than second image gradient data points (Li Fig. 3: the geometrical center locations are chosen based on the gradient of mean intensity. The normal RBC has less gradient compared to the hypochromic or target cells).

Regarding claim 25, Li, in view of Barpanda, teaches the apparatus of claim 18, wherein the control unit is configured to perform multiple different assays using target locations from a plurality of images (Li pg. 7 lines 1-9, pg. 8 lines 22-29, pg. 12 lines 18-32, pg. 37 lines 7-16 & Fig. 3 discussed above teaches performing histology, assessments, control assays, screening, cell classification, etc.).

Regarding claim 26, Li, in view of Barpanda, teaches the apparatus of claim 18, wherein the target location of the fluid sample in the reaction cell corresponds to a location where an indicator reaction occurs such that an indicator is developed for display as target molecules in the fluid sample react with reagents in the reaction cell (Li pg. 33 lines 1-3: “cell staining intensity”; Li pg. 1 lines 19-27: “Those variations are normally observe as a result of changes in stain reagents composition or stability, staining method, specimen variability, etc. … generating a cellular mask of a digital image of a histologically stained specimen”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667